Allowance
	Claims 1, 3-10 and 12-18 are hereby deemed patentable. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims as follows: Cancel Claims 19-20.
REASONS FOR ALLOWANCE
The specific limitations of “the carrier including: a first end positioned opposite to a second end, a first side positioned opposite to a second side, a support bar structure positioned between the first side and the second side at the first end of the carrier, the support bar including: a first protruding member protruding towards the second end of the carrier, and a second protruding member protruding towards the second end of the carrier, wherein the thermal plate is removably coupled to the carrier at the first end and the second end to provide a uniform pressure between the thermal plate, the TIM material, and the computing expansion card” in Claim 1, and similarly in Claim 10, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Gopalakrishna et al. (US Publication 2018/0321715) discloses a thermal module assembly, comprising: a computing expansion card 100; a thermal plate 132; and a carrier 122 configured to hold the computing expansion card, the carrier including a first end positioned opposite to a second end, wherein the thermal plate is removably coupled to the carrier at the first end and the second end (i.e. as shown in Figure 3H) to provide a uniform pressure between the thermal plate, and the computing expansion card.  Gopalakrishna does not explicitly disclose a thermal interface material (TIM). Gopalakrishna also does not disclose wherein the carrier includes a first end positioned opposite to a second end, a first side positioned opposite to a second side, a support bar structure positioned between the first side and the second side at the first end of the carrier, the support bar including: a first protruding member protruding towards the second end of the carrier, and a second protruding member protruding towards the second end of the carrier.
 Wei et al. (US Publication 2018/0332735) discloses a thermal interface material 22 positioned between a thermal plate 16 and a heat source 20 that is associated with an electronic device 26.  However, Wei also fails to disclose a carrier that includes a first end positioned opposite to a second end, a first side positioned opposite to a second side, a support bar structure positioned between the first side and the second side at the first end of the carrier, the support bar including: a first protruding member protruding towards the second end of the carrier, and a second protruding member protruding towards the second end of the carrier.
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841